Citation Nr: 1826163	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Evaluation of right knee residuals of surgical repair of the lateral meniscal tear and osteochondral defect, currently rated at 10 percent.

2.  Evaluation of lateral instability of the right knee, rated at 10 percent effective May 5, 2017.  

3.  Evaluation of degenerative disc disease of the lumbar spine, rated at 10 percent prior to November 12, 2014, and at 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Feb 2000 to April 2008.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction was subsequently transferred to the RO in New York, New York. 

In a November 2011 rating decision, the RO assigned ratings of 10 percent for both the right knee and lumbar spine disabilities, effective April 23, 2008.  Because that decision constituted a partial grant of benefits sought on appeal, the issue of higher evaluations remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2014, the Board remanded this matter for further evidentiary development.  

In a February 2015 rating decision, the RO increased the Veteran's rating for his spine disability to 20 percent effective November 12, 2014.  As this was another partial grant of benefits, the issue of higher evaluations is still on appeal.  Id.  

In March 2017, the Board again remanded this matter for further evidentiary development, including new VA examinations.

In an August 2017 rating decision, the RO changed the diagnostic code (DC) for the Veteran's right knee disability, which had previously been evaluated at 10 percent disabling under DC 5259.  The RO granted 10 percent under DC 5003-5260 for right knee residuals of surgical repair of the lateral meniscal tear and osteochondral defect, effective April 23, 2008.  The RO also granted service connection and a separate rating of 10 percent under DC 5257 for lateral instability of the right knee, effective May 5, 2017.  As this was another partial grant of benefits, the issue of higher evaluations for the right knee disability is still on appeal.  Id.  
As will be explained in more detail below, the Board is remanding the issue of evaluation of right knee residuals under DC 5003-5260 for a new examination that fully complies with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  However, despite the remand of that issue, the Board finds that there is sufficient competent evidence of record to decide the issue of the evaluation of the Veteran's right knee instability on the evidence of record.  As such the Board will adjudicate that issue in the decision below.  

The issues of increased ratings for right knee residuals of surgical repair of the lateral meniscal tear and osteochondral defect and for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entire appeal period, the Veteran has reported right knee instability, including weakness and buckling when going up and down stairs, and has required the use of a knee brace.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for lateral instability of the right knee have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. §1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is rated for lateral instability of the right knee under DC 5257 for lateral instability of the right knee.  Under DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.

At the outset, the Board notes that in the prior Board remand the November 2014 VA examination was deemed inadequate for rating purposes.  As such, the Board will not consider the findings therein in the analysis below.

VA treatment records document ongoing complaints of chronic knee pain and diagnosis of arthritis in both knees.  They also indicate that the veteran had right knee surgery to repair his meniscus in March, 2007.  

A VA knee examination was provided in April 2010.  The examiner found pain in both knees and noted that the Veteran wore a knee brace.  The Veteran reported that he had knee instability and problems going up and down stairs, when both knees would suddenly buckle and give out.  He also reported fatigability with increased pain and occasional locking with standing and sitting.  

A VA joints examination was provided in October 2010.  The examiner noted that the Veteran complained of intermittent right knee pain, weakness when going up stairs, stiffness after prolonged sitting and some clicking and popping.  The examiner noted that the Veteran wore a right knee brace.  Stability was maintained in both knees upon testing.  

A VA knee examination was provided in May 2017.  The examiner found slight lateral joint instability during joint stability testing, which demonstrated 0-5 millimeters of lateral instability.  

The Veteran contends that he is entitled to a higher rating for his knee disability.  The Veteran's right knee is rated at 10 percent under DC 5003-5260 for residuals of surgical repair, effective April 23, 2008, the date the Veteran filed for service connection.  He has also been granted a separate rating under DC 5257 for lateral instability of the right knee, effective May 2017.  

As explained in the Remand section, the Board is remanding the issue of evaluation of right knee residuals under DC 5003-5260 for a new examination that fully complies with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  However, despite the remand of that issue, the Board finds that there is sufficient competent evidence of record to decide the issue of the evaluation of the Veteran's right knee instability.  The Board notes that the requirements of Correia specifically apply to painful motion and range of motion testing and do not pertain to testing for instability.  The Board also notes that the criteria for ratings under DC 5257are not predicated upon loss of range of motion.  The Board therefore finds that the VA examinations as they pertain to the issue of right knee instability are adequate for appellate review.  As discussed above, the requirements of Correia do not apply to testing for instability.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examination and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of any right knee instability at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

As discussed, the Veteran is currently rated at 10 percent under DC 5257 for lateral instability, effective May, 5, 2017.  However, the Board finds the Veteran met the criteria for 10 percent, but no higher, under the DC for the period prior to May 5, 2017.  The Board finds that the evaluation is warranted based on the Veteran's consistent reports of knee instability during the period.  In the April 2010 VA examination, the Veteran reported problems with instability and his knee giving out when climbing stairs.  The October 2010 VA examination also noted reports of weakness going upstairs.  The Veteran is competent to report those symptoms, and the Board finds the Veteran's lay statements credible and probative of left knee instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The medical evidence also documents regular use of assistive devices to address knee instability prior to May 5, 2017.  The April 2010 and October 2010 examiners both noted regular use of a knee brace.  The April 2010 examiner did not conduct joint instability resting.  While the October 2010 VA examination notes that stability was maintained upon testing, no specific measurements were recorded.  However, the Board notes the May 2017 VA examination found slight lateral instability of the knee, with measurements of 0-5 millimeters of lateral instability.  While the October 2010 examiner did not find evidence of instability, given the Veteran's consistent lay statements, use of stabilizing devices and the subsequent objective confirmation of instability in the May 2017 VA examination, resolving all doubt in favor of the Veteran the Board finds that a rating of 10 percent under DC 5257 for right knee instability is warranted for period prior to May 5, 2017.  

Having found that a rating of 10 percent is warranted under DC 5257 for the period prior to May 5, 2017, there is now a uniform rating for the entire period.  The Board will now consider whether a rating in excess of 10 percent under DC 5257 is warranted.  As discussed, the May 2017 VA examination found "slight" instability based on a demonstrated 0-5 millimeters of lateral instability, which the Board notes is the lowest degree of instability recorded in the testing.  The Board finds that this is appropriately rated as mild instability as it does not more nearly approximate the level of moderate joint instability that would warrant a rating of 20 percent under DC 5257.  The Board also notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as its criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  A rating of 20 percent under DC 5257 is therefore not warranted.

In reaching this conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against evaluation in excess of 10 percent for right knee instability, that doctrine is not applicable here.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102  (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

A rating of 10 percent for lateral instability of the right knee, but no higher, is granted for the period prior to May 5, 2017.

A rating in excess of 10 percent for lateral instability of the right knee is denied for the period after May 5, 2017.


REMAND

New VA spine and knee examinations were ordered by the March 2017 Board remand and were provided in May 2017.  

In July 2016, the United States Court of Appeals for Veterans Claims issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires VA joint examinations to include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In the May 2017 examinations for both spine and knee, the examiner did note pain in the range of motion measurements, and with respect to the knee did record range of motion for the opposite joint.  However, with respect to testing for pain on passive motion and non-weight bearing, the examiner did not make specific findings regarding range of motion or where pain began, but rather included a statement in the remarks portion of both reports stating that there was evidence of pain on both passive motion and non-weight bearing.  A plain statement that evidence of pain exists, with no associated range of motion findings, provides no indication whether there was any functional loss associated with that pain.  The Board therefore finds that the examinations do not fully satisfy the requirements of Correia and that new examinations are therefore required upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his lumbar spine and right knee disabilities.  The claim file should be made available to and reviewed by the examiner and the examination report should state a review of the file was completed.  All necessary tests should be performed and all findings should be reported in detail.

The examiner should identify all lumbar spine and right knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  If pain is noted, the point during range of motion at which pain starts must be clearly indicated.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


